People v Thompson (2018 NY Slip Op 04920)





People v Thompson


2018 NY Slip Op 04920


Decided on June 29, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


846 KA 18-00246

[*1]THE PEOPLE OF THE STATE OF NEW YORK, APPELLANT,
vLEONARD THOMPSON, DEFENDANT-RESPONDENT. 


SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF COUNSEL), FOR APPELLANT. 
FRANK J. NEBUSH, JR., PUBLIC DEFENDER, UTICA (PATRICK J. MARTHAGE OF COUNSEL), FOR DEFENDANT-RESPONDENT.

	Appeal from an order of the Oneida County Court (Michael L. Dwyer, J.), entered March 2, 2017. The order granted the motion of defendant to suppress physical evidence and oral statements. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed.
Entered: June 29, 2018
Mark W. Bennett
Clerk of the Court